Response to Applicant’s Response and Amendment
	Applicant’s amendment to the claims filed 3/05/2021 with respect to Claims 1, 5-9, and 11-17 have been entered. The previous rejections and objections have been withdrawn. 

Election/Restrictions
Claims 1, 4-9 and 11-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), Claims 15-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/19/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks and amendments to the claims filed 3/05/2021 are persuasive. 
Claims 1, 9 and 15 require the one or more high performance yarns are integrally inter braided with the plurality of the base yarns for form a braided framework within the unitary braided component, wherein the braided pattern includes a first portion having at least two linear segments crossing each other at 
With the best prior art (US Patent Application Publication 2014/0373389 A1 to Bruce , hereinafter “Bruce”) does teach interlacing a plurality of base yarns to form a unitary braided component, none of the cited prior art shows the one or more high performance yarns are integrally inter braided with the plurality of the base yarns for form a braided framework within the unitary braided component, wherein the braided pattern includes a first portion having at least two linear segments crossing each other at least at one point on the midfoot portion of the braided upper and a second, and a second portion having at least two linear segments running parallel to each other at least at the underfoot portion. 
Modification of the cited references to include, among other features, the one or more high performance yarns are integrally inter braided with the plurality of the base yarns for form a braided framework within the unitary braided component, wherein the braided pattern includes a first portion having at least two linear segments crossing each other at least at one point on the midfoot portion of the braided upper and a second, and a second portion having at least two linear segments running parallel to each other at least at the underfoot portion would be a hindsight reconstruction based on applicant’s disclosure.
Claims 1, 4-9, and 11-19 are allowed over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262.  The examiner can normally be reached on Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732